Citation Nr: 0833970	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1966 to January 1970.  Service in the 
Republic of Vietnam is indicated by the record.

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the veteran's claim of 
entitlement to service connection for a cervical spine 
disability.  

In March 2006, the Board remanded this case for further 
development.  
A supplemental statement of the case (SSOC) was issued in May 
2008 which continued the previous denial.  The claims folder 
has been returned to the Board for further appellate 
proceedings.


FINDING OF FACT

A preponderance of the evidence of record supports a 
conclusion that the veteran's currently diagnosed cervical 
spine disability is unrelated to his military service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
cervical spine disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.



Stegall concerns

In March 2006, the Board remanded the case in order for the 
agency of original jurisdiction to obtain additional private 
medical treatment records and to obtain a medical nexus 
opinion.  The claim was then to be readjudicated.  

The record indicates that the private treatment records 
identified by the Board were associated with the veteran's 
claims file.  Subsequently, a VA medical nexus opinion was 
obtained and associated with the veteran's claims file.  This 
will be discussed below.  As indicated above, a SSOC was 
issued in May 2008.  Accordingly, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated October 2002.  The letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the October 2002 letter stated 
that VA would assist the veteran in obtaining relevant 
records such as medical records, employment records, or 
records from other Federal agencies.  The veteran was also 
notified that a VA examination would be scheduled if 
necessary to make a decision on his claim.  With respect to 
private treatment records, the VCAA letter informed the 
veteran that VA would request such records, if the veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  

The October 2002 VCAA letter emphasized, "[y]ou must give us 
enough information about these records so that we can request 
them from the person or agency that has them.  It's your 
responsibility to make sure these records are received by 
us."  

An April 2006 VCAA letter also informed the veteran as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your appeal, that you have not yet submitted, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. 
§ 3.159 was recently revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the veteran with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in the 
letter from the RO dated April 2006, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance, and time lost due to 
service-connected disabilities as well as statements from 
people who have witnessed how the veteran has been affected 
by disability symptoms.

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed cervical spine 
disability. 

The veteran's claim of entitlement to service connection was 
denied based on elements (2), in-service disease or injury, 
and (3), medical nexus. As explained above, the veteran 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.  

Moreover, there is no timing problem as to Dingess notice 
since, as indicated above, the veteran's claim was re-
adjudicated in a May 2008 SSOC, following the issuance of the 
April 2006 letter.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's statements, service treatment records, service 
personnel records, a lay statement, as well as, VA and 
private treatment records.  Additionally, VA obtained a 
medical nexus opinion from a VA physician in April 2008.  

The Board further observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He declined the opportunity to testify at a 
personal hearing before a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.    See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claims.  See 
38 C.F.R. § 3.303(b) (2007).

Analysis

The veteran is claiming entitlement to service connection for 
a cervical spine disability, which he alleges is the result 
of a fall from a ladder in service.

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), private treatment 
records indicate that osteoarthritic changes of the veteran's 
cervical spine were initially recognized in October 1996.  
See treatment record from St. Anthony's Medical Center dated 
October and November 1996.  Additionally, VA treatment 
records dated May 2005 document a diagnosis of cervical 
spinal arthritis and cervical spinal stenosis.  Accordingly, 
Hickson element (1), current disability, has been satisfied.

Regarding to Hickson (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

With respect to disease, there is no evidence of cervical 
spinal stenosis, arthritis, or any other cervical spine 
ailment during the veteran's military service or for years 
thereafter.  Service treatment records fail to document any 
complaint, treatment, or diagnosis of a cervical spine 
disability.  Further, no abnormalities of the neck or back 
were noted in the December 1969 separation examination.  The 
record does not reflect medical evidence showing any 
diagnosis of arthritis during the one-year presumptive period 
after separation from service.  The first mention of cervical 
disability in the veteran's claims file is in an October 1996 
private treatment record from St. Anthony's Medical Center.  
This was over twenty-five years after the veteran's release 
from active duty in January 1970.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

With respect to injury, the Board initially notes that the 
veteran appears to assert that he is a veteran of combat and 
that a cervical spine injury may therefore be presumed.  See 
a September 2008 Informal Hearing Presentation (IHP), page 2.  
Accordingly, the Board has considered the applicability of 
the combat presumption under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  

In order to qualify for combat status, 38 U.S.C. § 1154 
requires that the veteran have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  It does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99.  

In this case, review of the veteran's service personnel 
records indicates that his military occupational specialty 
was electrician, and he has no awards or decorations 
indicative of combat status.  The record is devoid of any 
indication that he engaged in military activities through 
which combat status could reasonably be inferred.  Merely 
because the veteran served during the Vietnam War does not 
allow for the combat presumption; he must offer proof that he 
actually engaged in fighting with the enemy.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

The Board notes that in the IHP the veteran's representative 
has cited the Court's holdings in Pentecost v. Principi, 16 
Vet. App. 124 (2002) and Suozzi v. Brown, 
10 Vet. App. 307 (1997) as bases for his assertion that the 
veteran's possible exposure to rocket attacks while stationed 
at Phuket Air Force Base in Vietnam makes him a combat 
veteran.  However, both Pentecost and Suozzi cases 
specifically pertained to verification of in-service PTSD 
stressors under 38 C.F.R. § 3.304(f).  The Board declines to 
extend the Court's holdings more generally to 38 C.F.R. 
§ 3.304(d).

Combat service is therefore not established.  

In any event, and crucially, the veteran has not alleged that 
his cervical spine injury occurred in combat; rather, he 
asserts that his cervical spine injury occurred in 1968 when 
the electrical panel which he was repairing short-circuited, 
causing him to fall off a ladder.  See the veteran's October 
2004 statement.  Thus, even if combat status were to be 
conceded (which is not the case here), any combat presumption 
would be rebutted by evidence of a non-combat injury.    

Turning to the matter of an injury sustained in an in-service 
fall from a ladder, 
the Board must determine the credibility and probative value 
of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  For 
reasons discussed immediately below, the Board finds the 
veteran's report of in-service injury to be lacking in 
credibility and probative value in light of all of the 
evidence of record.

The veteran's service treatment records are pertinently 
negative for any complaint of or treatment for a back or neck 
injury.  In particular, the veteran's December 1969 
separation physical examination was absent any indication of 
neck or back abnormalities.  The Board finds that the 
negative service treatment records, as well as negative 
medical records for decades after service, to be more 
persuasive than the veteran's recent statements, provided 
many years after the injury supposedly occurred.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].

The veteran submitted a lay statement from D.E.B., who states 
that he knew the veteran during his military service in 
Vietnam.  According to D.E.B., while in Vietnam the veteran 
reported hurting his back in a fall from a ladder.  D.E.B. 
did not indicate that he witnessed the veteran fall.  Rather, 
D.E.B. merely said that he was told by the veteran on an 
unspecified date that he had fallen off a ladder and hurt 
himself.  Thus, D.E.B.'s statement amounts to a statement 
from the veteran himself, and suffers from the same problems: 
it was made over 40 years after the fact, and it is 
inconsistent with the veteran's pertinently negative medical 
history.  

The absence of any medical evidence of a cervical spine 
disability in service and  for many years following service 
is itself evidence which tends to show that no cervical spine 
injury was sustained in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence].

The Board wishes to make it clear that it does not 
necessarily disbelieve the veteran when he states that he 
fell off a ladder.  However, as discussed above his statement 
that he was injured thereby is outweighed by the pertinently 
negative medical evidence.  

Moreover, there is a treatment record from Dr. J.E.K. dated 
January 1997 which documents the veteran's report that he 
"first began to have neck pain in 1979 or 1980.  He had a 
couple of car accidents by his account at that time...He has 
had no other history or trauma."  This record is consistent 
with a February 1980 emergency room treatment note which 
indicated that the veteran was involved in an automobile 
accident at the time, hit his head, and was treated for cuts 
and bruises to the face.  See  a report from Alexian Brothers 
Hospital, February 1980.  This evidence, which includes what 
amounts to a denial by the veteran of an in-service injury, 
discredits the veteran's more recent statements made in 
connection with his claim for VA benefits, which now purport 
to identify the alleged in-service injury as the cause of his 
current neck disability.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].   

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim as 
to the matter of the incurrence of in-service injury.  
Hickson element (2) is not satisfied, and the claim fails on 
that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  The Board 
has carefully evaluated the evidence and, for reasons stated 
immediately below, finds that a preponderance of the 
competent medical evidence of record supports a conclusion 
that the veteran's cervical spine disability is not related 
to his military service.  

There are of record conflicting medical opinions.  In 
analyzing the evidence, the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Rather, in evaluating the probative value of 
competent medical evidence, the Court has stated in pertinent 
part:  

"The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches...As is true with any piece of evidence, 
the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator..."  

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

There is of record a medical opinion which relates the 
veteran's current cervical spine disability to his military 
service.  Specifically, Dr. M.J.F. concluded, "[i]t is my 
opinion that [the veteran's] pain and problems are the result 
of past trauma and/or injury.  The [veteran] informed me that 
he fell off a ladder and hit his head while he was working as 
an electrician in Vietnam.  This type of injury is likely to 
have caused him much if not all of his problems today."  

The Board finds the opinion of Dr. M.J.F. of little probative 
value, as it relies upon the unsubstantiated statement of the 
veteran, fails to discuss the veteran's intercurrent 
injuries, and ignores the decades-long gap between the 
veteran's alleged in-service cervical spine injury and when 
he sought medical treatment.  See Swann v. Brown, 5 Vet. 
Appl. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [noting that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be 
inaccurate. 
The Board may not, however, disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran.  In this case, it is clear 
that Dr. M.J.F. was rendering a medical opinion based on no 
clinical or other objective evidence; indeed medical evidence 
suggesting that post-service injuries were responsible for 
the veteran's cervical spine disability was ignored (or more 
likely was not mentioned by the veteran).

Aside from the statements of the veteran, a basis for Dr. 
M.J.F.'s conclusion was not provided.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  
On the other hand, the Board attaches great weight of 
probative value to the VA medical opinion dated April 2008.  
In his April 2008 report, the VA examiner opined: 

"[n]eck injuries which would lead to the degenerative 
arthritis, that is cervical spondylosis that the veteran 
now suffers from, in my experiences as an orthopedic 
surgeon, must follow some injury which produces 
significant trauma to the cervical spine.  That is, in 
my experience, enough trauma to produce symptoms that 
would incapacitate, albeit temporarily, the individual 
or cause the individual to seek some type of treatment . 
. . . There is no such information provided or 
offered."  

The VA physician concluded, "[b]ased on my review of the 
records, I cannot state that the veteran's alleged fall in 
1968 led to or caused the veteran's current cervical spine 
condition."  

The April 2008 VA medical opinion appears to be consistent 
with the veteran's objective medical history, which as has 
been discussed above was negative in service and demonstrates 
an initial diagnosis of cervical spine disability many years 
after service, evidently following civilian motor vehicle 
accidents.  Further, the VA medical opinion appears to have 
been based on thorough review of the record, including the 
veteran's comprehensive treatment records, as well as 
thoughtful analysis of the veteran's entire history and 
current medical conditions.

To the extent that the veteran and his representative are 
themselves contending that his cervical spine disability is 
related directly to alleged in-service injury, it is now 
well-established that laypersons without medical training, 
such as the veteran and his representative, are not competent 
to comment on medical matters such as etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].
In short, the Board finds that the medical evidence in favor 
of the veteran's claim is outweighed by the medical evidence 
against.

The veteran appears to be in contending that he has had 
cervical spine problems continually since service.  The Board 
is of course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, pertaining to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. at 120-121 [there 
must be medical evidence demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  As has been discussed above, the 
competent medical evidence of record is absent any diagnosis 
of cervical spine disability from 1970 to 1996.  Although the 
medical opinion of Dr. M.J.F. is premised upon the veteran's 
reports of continuous cervical spine problems after service, 
such is not consistent with the pertinently negative medical 
reports.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim also fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


